


110 HR 4927 IH: To authorize and request the President to award the Medal

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4927
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor to Danny P. Dietz, formerly of Littleton, Colorado, for acts of valor
		  on June 28, 2005, while fighting against the Taliban in Konar Province,
		  Afghanistan.
	
	
		1.Authorization and request for
			 award of medal of honor to Danny Dietz for acts of valor while fighting against
			 the Taliban in Konar Province, Afghanistan
			(a)AuthorizationThe
			 President is authorized and requested to award the Medal of Honor under section
			 3741 of title 10, United States Code, to Danny Dietz, formerly of Littleton,
			 Colorado, for the acts of valor described in subsection (b).
			(b)Action
			 DescribedThe acts of valor
			 referred to in subsection (a) are the actions of Danny P. Dietz on June 28,
			 2005, in Konar Province, Afghanistan, while fighting against the Taliban, when,
			 as a Petty Officer 2nd Class in the United States Navy, he demonstrated
			 extraordinary heroism in the face of grave danger, fighting valiantly against
			 the numerically superior and positionally advantaged enemy force. After the
			 crash of a Chinook rescue helicopter sent to extract his team from the area,
			 Dietz advanced on the enemy in an attempt to reach a location where he could
			 establish radio communications. Although mortally wounded, Dietz held his
			 position, fighting back the enemy to give one of his SEAL team members an
			 opportunity to escape.
			(c)Waiver of Time
			 LimitationsThe award under subsection (a) may be made without
			 regard to the time limitations specified in section 3744(b) of title 10, United
			 States Code, or any other time limitation established by law or regulation with
			 respect to the awarding of certain medals to persons who served in the
			 Army.
			
